   March 12, 2020
   Via ECF

   The Honorable Jesse M. Furman
   United States Magistrate Judge
   Southern District to New York
   Thurgood Marshall Courthouse
   40 Foley Square
   New York, NY 10007
   Re:      Boyce v. Weber, Case No. 1:19-cv-03825-JMF
            Joint Letter Motion to File Under Seal
   Dear Judge Furman:
           I am writing jointly on behalf of counsel to the parties in the above-entitled action to
   respectfully ask the Court to permit portions of Plaintiff’s Response to Defendants’ Motion for
   Summary Judgement and Plaintiff’s Response to Defendants’ Daubert Motion and supporting
   documentation for both motions be filed under seal and contain redactions.
           On February 24, 2020, Your Honor temporarily granted a substantially similar joint letter
   motion (DE 83), to file the following materials from Defendant’s motions, under seal/with
   redactions:
            (1) Sexually explicit photographs of Plaintiff;
            (2) Correspondence concerning alleged sexual encounters between the Plaintiff and third
                parties;
            (3) Expert Report of Plaintiff’s Expert, Dr. Ho; and
            (4) The transcript of Dr. Ho’s deposition.
           It is Plaintiff’s position that in addition to the above materials, the following materials in
   Plaintiff’s Responses should be filed under seal/with redactions:
            (1) The transcript of the Deposition of Defendants’ Expert, Dr. Mills; and
            (2) Nude photographs of third parties.
           It is Plaintiff’s position that Dr. Mills’ deposition contains both raw data testing materials
   for which Judge Netburn ruled were highly confidential on January 15, 2020, and additionally
   contains highly sensitive medical information of Plaintiff and his family. It is further Plaintiff’s
   position that the nude photographs of third parties are highly sensitive and subject to privacy
   concerns. Therefore, Plaintiff believes such materials should be filed under seal and redacted.
         I have been advised that Defendants defer to Plaintiff’s position for purposes of today’s filing
   and may revisit the scope of the sealing at a future date.




                                          Offices in California and New York
20700 Ventura Blvd., Suite 301 | Woodland Hills | CA | 91364 | Office: (818) 914-7397 | Fax: (818) 884-8079 | TheBloomFirm.com
           Per this Court’s Electronic Case Filing Rules & Instructions, Counsel for Plaintiff will file
   the subject documents under temporary seal and relate them to this motion. Counsel for Plaintiff
   will also publicly file said materials with redactions
          If and when this Court grants this Letter Motion, Counsel for Plaintiff will re-file said
   materials with redactions.
          Per Judge Netburn’s January 15, 2020 Order, this Court’s Local Rules, Lugosch v. Pyramid
   Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006), providing for the narrowly tailored sealing of
   documents when “higher values necessitate” (Id.) and Geller v. Branic Int’l Realty Corp., 212 F.3d
   734, 738 (2d Cir. 2000), the parties respectfully request this Court permit Plaintiff to file his letter
   response under seal and/or with redactions.
   Respectfully submitted,
   /s/ Arick Fudali

   Arick Fudali
   Attorneys for Plaintiffs



The motion to seal is GRANTED temporarily. The Court will assess whether to keep the materials at issue
sealed or redacted when deciding the underlying motion. The Clerk of Court is directed to terminate ECF No.
90. SO ORDERED.


                          March 12, 2020




                                          Offices in California and New York
20700 Ventura Blvd., Suite 301 | Woodland Hills | CA | 91364 | Office: (818) 914-7397 | Fax: (818) 884-8079 | TheBloomFirm.com
